Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on 1/28/2021.

Allowable Subject Matter
Claims 1, 3-9, 11-17, 20-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a primary controller…when enabled, controls the plurality of circuit modules; and a secondary controller…when enabled, is configured to disable at least a portion of the plurality of circuit modules to reduce heat generation wherein in response to the detected temperature signal indicating that the temperature of the semiconductor die exceeds a first threshold temperature, the primary controller is configured to enable the secondary controller and the secondary controller is further configured to disable the primary controller.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 9, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...controlling a plurality of circuit modules of the SoC using a primary controller of the SoC…in response to determining that the temperature of the SoC exceeds the threshold temperature, enabling a secondary controller of the SoC using the primary controller and using the secondary controller to disable the primary controller and at least a portion of the plurality of circuit modules to reduce heat generation.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 16, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a primary controller that when enabled controls the plurality of circuit modules; and a secondary controller coupled to the interface and that, when enabled, is configured to communicate with the external host through the interface, wherein the SoC is configured such that when the detected temperature signal indicates that the junction temperature is below a threshold temperature, the primary controller is enabled and the secondary controller is disabled, and wherein, in response to the detected temperature signal indicating that the junction temperature exceeds the threshold temperature, the primary controller is configured to disable at least one of the circuit modules by commanding the clock module to stop generating the clock signal.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838